             Case 1:09-cv-01068-DAD Document 117 Filed 05/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   BOB RUSSELL WILLIAMS,                             Case No. 1:09-cv-01068-DAD
12                 Petitioner,                         DEATH PENALTY CASE
13          v.                                         ORDER GRANTING RESPONDENT’S
                                                       UNOPPOSED MOTION FOR SEVENTH
14   RON DAVIS, Warden of California State             EXTENSION OF TIME TO FILE
     Prison at San Quentin,                            OPPOSITION BRIEF
15                                                     (Doc. No. 116)
                   Respondent.
16                                                     ORDER FURTHER MODIFYING
                                                       SCHEDULING ORDER
17                                                     (Doc. No. 69)
18

19
20         Before the court is a motion by respondent warden Ron Davis, through his counsel

21 California Deputy Attorney General Craig Meyers, to extend the deadline for filing his

22 opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the amended petition

23 from June 15, 2020 to August 14, 2020. This extension of time, respondent’s seventh, is

24 necessary due to the voluminous pleadings and record, the number and complexity of issues

25 raised, and internal office challenges due to the COVID-19 pandemic.

26         Deputy Attorney General Meyers represents that counsel for petitioner, Assistant Federal

27 Defender Harry Simon, does not oppose the requested extension.

28 /////
                                                   1
             Case 1:09-cv-01068-DAD Document 117 Filed 05/24/20 Page 2 of 2


 1         The court finds good cause to grant the instant motion and thereupon further modify the

 2 court’s schedule in this case.

 3         Accordingly,

 4         1.      Respondent’s unopposed motion for a seventh extension of time to file and serve

 5                 his opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the

 6                 amended petition is granted to and including August 14, 2020.

 7         2.      Petitioner’s reply brief on the application of 28 U.S.C. § 2254(d) to all claims in

 8                 the amended petition shall be filed and served by not later than May 24, 2021.

 9 IT IS SO ORDERED.

10
        Dated:    May 24, 2020
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
